Citation Nr: 0936455	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1960 to May 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appeal was remanded for additional development in August 
2008.


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disorder.

2.  The competent medical evidence shows that a left knee 
disorder is not related to a service-connected disability or 
to service.

3.  The competent medical evidence shows that a left hip 
disorder is not related to a service-connected disability or 
to service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by service or due to a service-connected disability and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).

2.  A left knee disorder was not incurred in or aggravated by 
service or due to a service-connected disability and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).

3.  A left hip disorder was not incurred in or aggravated by 
service or due to a service-connected disability and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left ankle disorder, left knee 
disorder, and left hip disorder are all related to his 
service-connected right knee disorder.

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2009 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective 
dates.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
multiple VA medical examinations, most recently in May 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Service connection may also be 
granted for any disability which is proximately due to a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has carefully reviewed the medical and lay 
evidence, which includes service treatment records, VA 
treatment records, VA examinations, and statements from the 
Veteran.  Service treatment records show the Veteran was 
treated on numerous occasions for problems with his right 
knee, but never for his left ankle, left knee, or left hip, 
nor do they reflect that the Veteran complained about these 
issues, despite having an opportunity to do so.

VA treatment records reflect that the Veteran was treated for 
various ailments, including skin cancer, diabetes mellitus, 
hypertension, heart problems, the right knee disability, and 
a finger injury.  They do not reflect any treatment for the 
left ankle, left knee, or left hip, nor do they reflect that 
the Veteran complained about these issues, despite having an 
opportunity to do so.

The Veteran attended multiple VA medical examinations.  At a 
September 2006 VA examination, he reported pain in his left 
knee for fifteen years.  There was instability, crepitus, and 
some limitation of motion, but no swelling, no increased 
limitation with flare-up or repetitive motion, and no 
limitation of daily activity.  The examiner found 
degenerative arthritis of the left knee was not secondary to 
the right knee disability but was instead an independent 
aging process.

At an October 2008 VA examination, the Veteran reported pain 
in his left hip for two years, mostly with walking.  Daily 
activity was not limited and he had no flare-ups.  There was 
some limitation of motion.  The examiner found that the hip 
disorder was not related to service since the Veteran was not 
treated for a hip disorder in service.  The Veteran reported 
having no problem with his left ankle and range of motion of 
the ankle was normal.

At a May 2009 examination, the Veteran reported that he 
developed pain in his left knee two years prior.  He 
experienced daily pain, swelling, and had a limp.  Daily 
activities were not limited.  On examination, there was no 
effusion but there was some joint tenderness, crepitus, and 
limitation of motion.  The examiner found that the Veteran's 
left knee disorder was not related to the right knee disorder 
or to service.  The Veteran reported that the pain in his 
left hip began three years prior.  He experienced daily pain 
and had a limp.  On examination, there was no tenderness but 
range of motion was limited.  The examiner found that the 
Veteran's left hip disorder was not related to the right knee 
disorder or to service.  The examiner based his opinion on a 
review of the records and examination of the Veteran.

1.  Left Ankle

Again, the Board has carefully reviewed the medical and lay 
evidence, which includes service treatment records, VA 
treatment records, VA examinations, and statements from the 
Veteran.  The first question for consideration in evaluating 
a service connection claim is whether the competent evidence 
demonstrates a current disability.  There is no medical 
evidence that the Veteran ever sought treatment for a left 
ankle disorder or ever complained to a medical provider of a 
left ankle disorder.  In fact, the only medical mention of a 
left ankle disorder is at a VA examination, where the Veteran 
reported that he had no problems with his left ankle.  The 
records contained in the claims folder do not demonstrate 
that the Veteran had a diagnosis associated with his left 
ankle.  Instead, these records show treatment for various 
other medical problems, such as a heart problems and problems 
with the right knee.

The Board notes that lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although at the time the Veteran filed his 
claim in December 2005, the Veteran may have believed he had 
some sort of left ankle problem, these statements are not 
supported by competent medical evidence, including the 
Veteran's own statements to the VA examiner to the effect 
that he had no problems with his left ankle.  Where the 
medical evidence establishes that a Veteran does not have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The Board has carefully considered the assertions of the 
Veteran and the evidence of record.  However, the competent 
medical evidence is against the Veteran's claim that he has a 
current left ankle disorder.  The criteria for service 
connection have not been met on appeal.  Caluza, supra.  The 
evidence is not in equipoise, so the provisions of 38 
U.S.C.A. 5107(b) regarding reasonable doubt are not 
applicable.  The claim must be denied.

2.  Left Knee and Left Hip

Again, the Board has carefully reviewed the medical and lay 
evidence, which includes service treatment records, VA 
treatment records, VA examinations, and statements from the 
Veteran.  Although the Veteran never sought medical treatment 
for a left knee or left hip disorder, both were diagnosed at 
VA examinations.

To the extent that the Veteran is shown to have any such 
disorders, such evidence is reflective only of one factor in 
a successful claim of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992) (observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).  There must be a nexus to active service 
or evidence that a disorder is proximately due to a service-
connected disease or injury.  See Allen, supra.

The claims file contains affirmative evidence that tends to 
show that the claimed disorders are not related to a service-
connected right knee disability.  Primarily, this affirmative 
evidence is the October 2008 and May 2009 VA examinations 
which concluded that left knee and left hip disorders are not 
related to the service-connected right knee disability.  The 
Board finds that these examinations are credible evidence 
that left knee and left hip disorders are not related to 
service.

There is no medical evidence of record to establish that the 
Veteran's left knee and left hip disorders are related to his 
right knee disability or were aggravated by the right knee.  
There is also no evidence of record that the Veteran was 
diagnosed with left knee and left hip disorders during active 
service.  There is no evidence of record that the Veteran was 
treated for left knee and left hip disorders within twelve 
months of his separation from service.  There is no evidence 
of record to suggest that left knee and left hip disorders 
existed until 2005, when the Veteran filed the claim from 
which this appeal originates.
 
The absence of any diagnosis of the claimed left knee and 
left hip disorders in the service and post-service medical 
records between 1962, when the Veteran was discharged, and 
2005, when he filed this claim, constitutes negative evidence 
tending to disprove the assertion that the Veteran had left 
knee and left hip disorders during his service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).  

The claims file also contains affirmative evidence that tends 
to show that the claimed disorders were not incurred during 
service.  Primarily, this affirmative evidence is the 
September 2006, October 2008, and May 2009 VA examinations 
which concluded that left knee and left hip disorders are 
relatively new developments not related to service.  The 
Board finds that these examinations are credible evidence 
that left knee and left hip disorders are not related to 
service.

The only evidence supporting the Veteran's claims that left 
knee and left hip disorders are related to a service-
connected right knee disability or to service are the 
Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the 
effect that his left knee and left hip disorders are causally 
connected to his right knee disability or to his active 
service are not probative as there is no evidence in the 
record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current left 
knee and left hip disorders are in any way linked to the 
service-connected right knee disability or to any incident of 
his active service.  There is no competent medical opinion of 
record that provides an etiologic link, whether by causation 
or by aggravation, between the Veteran's current left knee 
and left hip disorders and his right knee disability or his 
active service.
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's left knee and left 
hip disorders are not related to his active service.  While 
it is apparent that the Veteran currently has left knee and 
left hip disorders, the medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship (to include aggravation) between the origin 
and/or severity of left knee and left hip disorders and 
service or the service-connected right knee disability.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection and service connection is denied.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


